Holland, P. J.,
Exception no. 1 is to the credit taken by accountant in the sum of $139.10 as accountant’s commission. Counsel for exceptant at bar stated that he did not desire to adduce testimony in regard to this exception, but agreed that the statement of facts to be furnished by accountant would be accepted by him as the true facts in regard to the services of the accountant for all purposes concerning this exception. The accountant *379has filed a written statement, explaining that upon the executors’ account the accountant and an individual were co-executors and together took an executors’ commission of 5 percent, this accountant receiving one half thereof, or 2% percent. The commission now taken in the sum of $139.10 represents 2% percent of the amount now accounted for and is compensation claimed for administering the trust for a period of over twenty-two years, which amounts to a little more than $6 per annum. Under all these circumstances, we are of the opinion that the commission should be, allowed and exception no. 1 is, therefore, dismissed. . . .
And now, November 18, 1942, this adjudication is confirmed nisi.